Citation Nr: 0330464	
Decision Date: 11/05/03    Archive Date: 11/13/03

DOCKET NO.  94-36 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from October 1968 to October 
1972.

This appeal arises from a January 1993 rating action that 
denied service connection for an acquired psychiatric 
disorder, to include PTSD; the denial was confirmed and 
continued by March and December 1993 and March 1994 rating 
actions.  A Notice of Disagreement (NOD) was received in 
January 1994.  A Statement of the Case (SOC) was issued in 
April 1994, and a Substantive Appeal, wherein the veteran 
requested a hearing before a hearing officer at the RO, was 
received in June 1994.  By letter of June 1994, the RO 
notified the veteran of a hearing before a hearing officer at 
the RO that had been scheduled for him for a date in August.  
The veteran failed to report for the hearing.  Supplemental 
SOCs (SSOCs) were issued in September 1994 and January 1995.  

In May 1996, the Board of Veterans' Appeals (Board) remanded 
this case to the RO for further development of the evidence 
and for due process development.  In response to the RO's 
query, the veteran, through his representative, stated in 
October 1996 that he did not want a personal hearing.  SSOCs 
were issued in April and December 1997 and August 1998.  In 
May 1999, the Board denied service connection for PTSD.  The 
veteran appealed the Board's decision to the U.S. Court 
Appeals for Veterans Claims (Court).  By June 2001 Order, the 
Court vacated the May 1999 Board decision and remanded the 
matter to the Board for further proceedings consistent with 
the order. 

In December 2001, the Board, in turn, remanded the matter to 
the RO for further development.  After completing the 
requested development, the RO continued the denial of the 
claim, as reflected in an October 2002 SSOC.  The matter has 
since been returned to the Board for further appellate 
consideration.    

In April 2003, the veteran's attorney submitted additional 
evidence, consisting of medical records and lay statements, 
that the Board has accepted for inclusion into the record.  
See 38 C.F.R. § 20.1304 (2003).  

As a final preliminary matter, the Board notes that, 
throughout the appeal, the issue has most consistently been 
characterized as service connection for PTSD.  However, 
following further review of the claims file, to include the 
veteran's original claim, the rating decision from which the 
appeal emanates, the veteran's NOD, and various statements by 
him throughout the pendency of the appeal, the Board finds 
that the issue on appeal is best characterized as on the 
title page of this decision.  In view of the foregoing, and 
in view of the Board's favorable disposition, as indicated 
below, the Board finds that the veteran is not prejudiced by 
the recharacterization of the issue on appeal at this 
juncture.  See Bernard v. Brown, 3 Vet. App. 384, 394 (1995).



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  According to an uncontradicted VA medical opinion, the 
veteran's currently diagnosed acquired psychiatric disorder, 
anxiety disorder, more than likely had its onset in service 
and/or was aggravated by in-service experiences.


CONCLUSION OF LAW

The criteria for service connection for anxiety disorder are 
met.  38 U.S.C.A.         §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2003). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, during 
the pendency of this appeal, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003)).  The 
VCAA and its implementing regulations essentially eliminate 
the concept of the well-grounded claim.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.102.  They also include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of the VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim (38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)), as well as the duty to notify the claimant what 
evidence will be obtained by whom (38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(b)).  In addition, they define the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)).

For the reasons explained in more detail below, and in view 
of the Board's favorable disposition of the claim appeal, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim has been 
accomplished.  


II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

The Board notes that the service medical records are negative 
for findings or diagnoses of any acquired psychiatric 
disorder.  The veteran was psychiatrically normal on entrance 
examination of April 1968 and separation examination of 
October 1972.  

The post-service record contains numerous military, private, 
and VA medical records showing treatment and evaluation of 
the veteran for many different complaints and disabilities 
including variously-diagnosed psychiatric disorders.  In 
September 1992, K. Blissenbach, M.D., opined that the veteran 
suffered from an anxiety/panic attack disorder, and chronic 
anxiety that may be due to PTSD or a generalized anxiety 
disorder.  During hospitalization at the St. Ann Hospital in 
November 1992, the diagnoses included a generalized anxiety 
disorder with panic attacks, and some symptoms suggestive of 
PTSD, mild in nature.  January 1993 military records indicate 
that the veteran was medically discharged from U.S. Air Force 
Reserve Service due to disabilities including an 
anxiety/panic disorder and chronic anxiety.  Following a 
September 1993 VA outpatient psychological evaluation, the 
diagnoses were rule-out obsessive compulsive disorder, rule-
out PTSD, rule-out dysthymia secondary to chronic PTSD, and 
rule-out somatoform disorder.  In October 1993, Dr. 
Blissenbach opined that the veteran had PTSD, an anxiety 
attack disorder, and generalized anxiety.  Following 
psychological evaluation in January 1994, D. Miller, Ph.D., 
diagnosed an obsessive-compulsive disorder and PTSD.  
Following April 1994 psychological examination, D. Weaver, 
Ph.D., diagnosed multiple physical pathologies worsened by 
stress; a panic disorder with agoraphobia and anger and a 
secondary dysthymic disorder; alcohol dependence, in 
remission; and a personality disorder.  On April 1997 VA 
psychiatric examination, the diagnosis was generalized 
anxiety disorder.  

Pursuant to the Board's December 2001 remand, this case was 
referred to a VA psychiatrist to review all of the veteran's 
medical records and history and his claims file, and, 
following examination of the veteran, to identify his most 
appropriate current psychiatric diagnosis(es).  In an August 
2002 written examination report, the psychiatrist concluded 
that the veteran did not have PTSD based upon its definition 
as set forth in the 4th Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV); that his most appropriate current 
diagnosis under DSM-IV was an anxiety disorder, not otherwise 
specified; and that it was more likely than not that the 
anxiety disorder first appeared while the veteran was in 
service and/or was aggravated by in-service experiences.      

The only evidence subsequently added to the consists of 
records from Mount Carmel Psychiatric Services, received in 
April 2003, reflecting continuing treatment of the veteran 
for PTSD and anxiety in 2002, and several affidavits from 
service comrades and members of the veteran's family dated in 
2001 and 2002.

In view of the foregoing-most significantly, the August 2002 
examination report-the Board finds that the evidence 
supports the grant of service connection for an anxiety 
disorder, either on the basis of in-service incurrence or 
aggravation.  The August 2002 VA psychiatrist's opinion, 
based upon both examination of the veteran and consideration 
of his documented medical history, is both competent and 
probative evidence on the questions of in-service onset and 
nexus.  The Board also notes that there is no medical 
evidence or opinion of record that directly contradicts the 
psychiatrist's opinion-obtained for the express purpose of 
resolving unanswered questions presented by the record.  As 
the competent and probative medical evidence supports the 
claim for service connection for anxiety disorder, a grant of 
service connection for that disability is warranted.


ORDER

Service connection for anxiety disorder is granted.


	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

